Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Allowable Subject Matter
Claims 1 – 14 and 21 – 26 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the cited prior art neither teaches nor fairly suggests an integrated circuit further comprising: a plurality of sensing pixels, each sensing pixel of the plurality of sensing pixels comprising: a sensing film portion; a bio-sensing device positioned adjacent to the sensing film portion and configured to generate a first signal responsive to an electrical characteristic of the sensing film portion; a first switching device coupled between the bio-sensing device and a first signal path; a temperature-sensing device  positioned adjacent to the sensing film portion and configured to generate a second signal responsive to a temperature of the sensing film portion; and a second switching device coupled between the temperature-sensing device and a second signal path, wherein second ends of the bio-sensing and temperature-sensing devices are coupled together and configured to receive a reference voltage.
Regarding claim 8, the cited prior art neither teaches nor fairly suggests an integrated circuit comprising: a plurality of sensing pixels, each sensing pixel of the plurality of sensing pixels comprising: a sensing film portion; a bio-sensing device and a first switching device coupled in series between a reference voltage node and a first signal path; and a temperature-sensing device and a second switching device coupled in series between the reference voltage node and a second signal path, wherein the bio-sensing device is positioned adjacent to the sensing film portion and configured to generate a bio-sensing signal responsive to an electrical characteristic of the sensing film portion, and the temperature-sensing device is positioned adjacent to the sensing film portion and configured to generate a temperature- sensing signal responsive to a temperature of the sensing film portion.
Regarding claim 21, the cited prior art neither teaches nor fairly suggests an integrated circuit comprising: a plurality of sensing pixels, each sensing pixel of the plurality of sensing pixels comprising: a sensing film portion positioned adjacent to a silicon layer; a bio-sensing device and a first switching device coupled in series between a reference voltage node and a first signal path; and a temperature-sensing device and a second switching device coupled in series between the reference voltage node and a second signal path, wherein each of the bio-sensing device, the temperature-sensing device and the first and second switching devices is positioned within the silicon layer, the bio-sensing device is configured to generate a bio-sensing signal responsive to an electrical characteristic of the sensing film portion, and the temperature-sensing device is configured to generate a temperature-sensing signal responsive to a temperature of the sensing film portion.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J. SINES whose telephone number is (571)272-1263. The examiner can normally be reached 9 AM-5 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth A Robinson can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN J. SINES
Primary Patent Examiner
Art Unit 1796



/BRIAN J. SINES/Primary Examiner, Art Unit 1796